DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The office action is being examined in response to the amendment filed by the applicant on February 8, 2022.
Claims 1-2, 5 and 13 have been amended and are hereby entered.
Claims 1-12 are pending and have been examined. 
This action is made FINAL. 
Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. 
The specification amendments
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on page 7-10, in which independent claim 1 and its pending claims integrate the abstract idea under a certain method of organizing human activity in the form of fundamental economic principles or practices, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. The invention’s pending claims do not disclose an improvement of an existing technology such as “suspicious activity reporting systems” or “improving identity verification systems while maintaining a consumer's privacy”, as argued, because the pending claims still recite an abstract idea in where a computer was merely used as a tool (or applying it to a generic computer) to perform an existing process. Finally, this inventive concept is merely claiming the idea of a solution or outcome, thus its “improvement” is found in the judicial exception itself (the abstract idea). See MPEP §2106.05(f) for more information about mere instructions to apply an exception.

Furthermore, according to PEG guidelines, the invention must conform to the requirement of being an improvement that can involve a non-abstract idea. Which means, for example that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”, as stated in MPEP 2106.05(a). 
Moreover, for SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC stated “We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting”.

As for the applicant’s arguments regarding “aspects of the present disclosure improve report processing times by having the intelligent alert system", starting on page 8, these are not persuasive and the examiner respectfully disagrees. The use of an “intelligent alert system” or computer to achieve or “automatically generate the comment or narrative for the Investigator” so that “there will be no need for the investigator to write a comment or narrative." And the computer can “learn from the user how to write the comments or narratives as explained later in this disclosure.” Is not how the office assess eligibility regarding the claims which are analyzed in view buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303.” The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts. Thus, the applicant’s argument about improving the abstract idea of its invention, does not change the fact that improving an abstract idea will be patent eligible, following the conditions stated under 35 U.S.C. 101.  

Regarding the applicant’s arguments regarding “Aspects of the present disclosure do not define only well-understood, routine, conventional activity", starting on page 9. This argument is considered irrelevant due to the fact that the examiner considered the claims to be ineligible due to merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and, as the recited claims are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Thus, the MPEP 2106.05(d) was not attributed as the applicant argued. Furthermore, an examiner does not need to show that the can often be analyzed based on more than one type of consideration [as the list is not intended to be exclusive or limiting], and the type of consideration is of no import[ance] to the eligibility analysis” (Refer to MPEP 2106.04(d)). Additional discussion of these considerations, and how they were applied in particular judicial decisions, please refer to MPEP § 2106.05(a) through (c) and MPEP § 2106.05(e) through (h).

Therefore, upon revision and reconsideration of the amended pending claims for patent eligibility under 35 USC § 101 and following 2019 PEG guidelines, these are still considered ineligible. The pending claims are directed towards a certain method of organizing human activity in the form of managing personal behavior or interactions (see Claim Rejections - 35 USC § 101 section).  Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.

Regarding to the applicant's arguments of rejection under 35 USC § 103 for the independent claim 1 and their dependent claims 2-13 on pages 10 – 11: These amended limitation steps in the pending claims are considered moot, due to the new grounds of rejection.



Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-12 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Regarding claim 1, Step 1: the claimed invention falls under statutory category a process. However, Step 2A Prong 1: because the claims recites a method to storing,…a first set of facts associated with a first subject, a second set of facts associated with a second subject, and a third set of facts associated with a third subject; receiving, at …, a first report of the first subject, the first report comprising the first set of facts linked together via and a first set of linking words generated by a human writer; transmitting, …, the first report; transmitting…, the second set of facts and the first set of linking words; receiving, …, a second report of the second subject, the second report comprising the second set of facts linked together via and a second set of linking words generated by the human writer; transmitting,…, the second report; generating, …, a third set of linking words corresponding to the first set of linking words and the second set of linking words, based on the first set of linking words corresponding to the second set of linking words, generating,…, a third report associated with the third subject based on generating the third set of linking words, the third report comprising the third set of facts linked together via the third set of linking words; and transmitting,… a the third report.

These limitations, describe a method for identifying and categorizing user financial information to automate the detection of suspicious transactions as money laundering method of organizing human activity in the form of fundamental economic principles or practices by evaluating customer’s facts such as background and transactional data with linking words information to detect a risk score, mitigate the risk by detecting money laundering for the compliance and success of the financial institutions and businesses with law and regulations enforcement. As disclosed in the specification, this invention allows to improve searches, some conventional systems generate an alert when a condition is satisfied. The alert system may mitigate the need for a human to read a report. That is, an alert may notify a user of a specific matter and provide data related to the matter. Compared with the report-based approaches, alert systems reduce an amount of time and manpower. Also, these limitations can be related to commercial or legal interactions engagement through agreements in the form of legal obligations or sales activities or behaviors for the reason stated above. Thus, it represents a certain method of organizing human activities by performing reports that can ensure that the laws and regulations are being enforced inside the financial business and avoid fraudulent or illegal losses.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because claim 1, as a whole, while looking for its additional elements of a database of a first computer system; first computer system; second computer system, third computer system, individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea is merely using a generically computer systems to perform the steps of collecting, analyzing and displaying its results and that is not functionally 

In claim 9 an additional element is recited as a device interface, this is also, merely used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)).
Thus, all of this is indicative of the fact that both claims has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

Step 2B: For claim 1, it does not include additional elements recited that are sufficient to amount to significantly more than the judicial exception due to not being more than simply instructing one to practice the abstract idea by using generically recited electronic devices or non-transitory computer systems to perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies with a device interface to perform an abstract idea does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-12, these cover or fall under the same abstract idea of a method of organizing human activity
Claims 2, 4-5, 7-8, 10 and 12: these are nothing more than further describing the abstract idea performed by the computer-implemented method
Claims 3: in which the customer data is associated with at least one of an individual, an organization, or a combination thereof; 
Claim 6: in which the transaction data is associated with at least one of a person, an organization, or a combination thereof. 
Claim 9 and 11: These claims further describe the abstract idea and recite an additional element of a device interface residing at a financial institution and at a government organization, which is at best another recitation to using a computer device and does not provide for integration at 2nd prong or significantly more at step 2B and is nothing more than descriptive language about the elements that define the abstract idea. 

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Pub No. 20180121919 A1) referred as Song (2019) hereafter, in view of Lee (U.S. Pub No. 20110055072 A1) in further view of Song (U.S. Pub No. 20140058914 A1) referred as Song (2014) hereafter.     
Regarding claim 1: 
Song (2019) teaches:
storing, in a database of a first computer system, a first set of facts associated with a first subject, a second set of facts associated with a second subject, and a third set of facts associated with a third subject, (“A database stored on the memory device is adapted to store at least a first set of data and a second set of data provided by a consumer. The first set of data and the second set of data are personal information associated with the consumer” ¶0034) Examiner note: the first, second and third subjects are being interpreted as a consumer’s or government personal information having a same field name of at least one of the following: “Suspect Name, First Cash Transactional Amount, First Deposit Date, Second Cash Transactional Amount, Second Deposit Date, Bank Name, Account Opening Date, and Average Account Balance”
receiving, at the first computer system from a second computer system, a first report of the first subject, the first report comprising the first set of facts linked together via and a first set of linking words generated by a human writer; (“a computer system to prevent consumer identity fraud has a processor and a memory device coupled to a network. The processor receives over the network from a consumer contact information, an expiration date of a fraud alert, and a desired early warning period to renew the fraud alert.” ¶0031) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the first computer system is receiving the fraud alert report and the first subject report from a second computer or credit report company or financial institution computer and the linking words are being interpreted as being part of the consumer’s or government personal information that describes their transactions. 
transmitting, from the first computer system to a third computer system, the first report; (“The processor transmits to the consumer on the occurrence of the desired early warning period a reminder to post a new fraud alert with at least one credit report company.” ¶0031) Examiner note: Under BRI, the first computer system is then transmitting such report and the first subject report to a third computer or a consumer’s or government computer. 
transmitting, from the first computer system to the second computer system, the second set of facts and the first set of linking words; (“The first set of data and the second set of data are personal information associated with the consumer. The computer system also has a first communications device transmitting in response to instructions from the processor the second set of data to a device interface via the network when the processor receives from the device interface a third set of data from the network.” ¶0032) Examiner note: Under BRI, the transmitting the second report and the first linking words to a second computer or credit report company or financial institution computer. 
receiving, at the first computer system from the second computer system, a second report of the second subject, the second report comprising the second set of facts linked together via and a second set of linking words generated by the human writer; (“A computer system receives identification information from a presumed consumer and stores the identification information in a database. The computer system also receives a personal phone number from the presumed consumer and stores the personal phone number associated with the identification information of the presumed consumer in the database. The computer searches the database to find all historical identification information associated with the personal phone number of the presumed consumer; and indicates a potential identity theft by the presumed consumer when the identification information of the presumed consumer does not correspond to other historical identification information stored in the database and associated with the personal phone number of the presumed consumer.” ¶0035) Examiner note: Under BRI, the presumed consumer is being interpreted as the second subject and the first computer matches him/her with all their second facts and linking words to have a second report ready. 
transmitting, from the first computer system to the third computer system, the second report and (“When a presumed user intends to log into the PPAITPN computer system, he/she must enter the correct user ID and password (block 6001) like the traditional approach. If the user ID and password are correct, the PPAITPN computer system can randomly generated a pass code, which is different in each login. In addition, the PPAITPN computer system can send this pass code to a destination associated with the officially registered user through a message (block 6002).” ¶0195) Examiner note: Under BRI the PPAITPN is being interpreted 


Song (2019) does not explicitly teach the following limitation(s). However, Lee does further teach:
generating, by the first computer system, a third set of linking words corresponding to the first set of linking words and the second set of linking words, based on the first set of linking words corresponding to the second set of linking words, (“Process 100 proceeds to block 120, where events that have all the necessary data elements are consolidated, otherwise referred to herein as grouped, based on relationship factors, such as customer account relationship, party relationship and the like. Logical grouping of events are assigned a system-generated unique identifier. An event group may include a single event or, in most instances, multiple events.” ¶0049; “At block 136, event groups that will subsequently be promoted to the case level are enriched with additional information. Event information, associated accounts and transaction data that may be involved in a case is formatted according to the case interface record, which is specific to case management system requirements. A case story, which is a system generated narrative, may be generated from risk attribute, risk factor and event information. The logic required to generate the case story is provided by risk profile 126” ¶0053; Fig 2 (120 and 136)) Examiner note: Under BRI, the third set of linking words which is based on the first and second linking words (following the applicant specifications in ¶00296-00301), describe and are part of a narrative, these are being interpreted as the 
generating, by the first computer system, a third report associated with the third subject based on generating the third set of linking words, the third report comprising the third set of facts linked together via the third set of linking words; and (“at block 140, cases are investigated and, at block 142, process 100 of FIG. 2 ends.” ¶0054; “FIG. 3 provide a schematic representation of the data structure 200 of an Event Interface Record (EIR); in accordance with embodiments of the present invention. The EIR data structure shown in FIG. 3 is the standard layout that is generic and universal to all detection channel events. The EIR includes an event header record 210, which includes a source system identifier, a source record identifier and a scenario identifier. As such, each EIR can be uniquely identified by either the source system identifier, the source record identifier or the scenario identifier. The source system identifier is the unique identifier of the system from which events are collected. The source record identifier serves to identify an alert within the detection channel source system. The scenario identifier is a common identifier defined by the event processor for each scenario qualified by the associated detection channel. The activity date, received date and alert description are examples of other characteristic data stored in the event header record 210 and should not be construed as limiting. The activity date reflects the date(s) of the event, the received date reflects the date the event was collected/received and the alert description reflects the specific of the event.” ¶0055; “Narrative records 260 include an object type, object identifier, sequence number and human review intelligence documented in narrative form.” ¶0056; Fig 2 (140); Fig 3 (260)) Examiner note: Under BRI, the third report is being interpreted as the “human review intelligence documented in narrative form” derived from the consolidated event groups and the third subject is being interpreted as “specific team of investigator” (refer to ¶0053). Also, the factual data is incorporated in the risk attributes found in each event group, which is further summarized in the narrative records as stated in ¶0063.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Song (2019) with the ability of generating a third set of linking words which is based on the first and second linking words and the a third report associated with the third subject based on generating the third set of linking words, as taught by Lee because “Compliance with these governmental guidelines and regulations can impose significant monetary and reputational burdens on financial institutions. Additionally, the financial institution itself may develop internal monitoring standards in order for the officers of the institution to safeguard the institution's assets against theft. Monitoring every transaction for the possibility of illicit or illegal activity can be a difficult task. Additionally, there may also be a need to document investigations and/or why certain actions were taken or not taken or document justification for a certain level of scrutiny placed on various customers.” (Lee; ¶0003).

Finally, neither Song (2019) or Lee explicitly teach the following limitation. However, Song (2014) does further teach:
transmitting, from the first computer system to the third computer system, the third report. (“The Compliance Officer also reviews all historical cases associated with the newly detected case. If the Compliance Officer agrees that the case is a possible identity theft case, the computer system assists the Compliance Officer to file a SAR with the FinCEN. If the Compliance Officer decides not to file a SAR, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected activities.” ¶0194; a responsible person (e.g., a Compliance Officer) investigates detected cases to determine whether true elder abuse cases have occurred. The Compliance Officer also reviews all historical cases associated with the elderly person of the newly detected case. If the Compliance Officer agrees that the case is a possible elder abuse case, the computer system assists the Compliance Officer in reporting the detected case. If the Compliance Officer decides not to report the detected case, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected case. ¶0138) Examiner note: The compliance officer or responsible person is being interpreted as a third subject that is related and is responsible to file Suspicious Activity Report (SAR) or the third report regarding to the consumer’s or government personal, and the transactional data as being the third fact and its linking or financial related words (For more information about the computer systems working together, refer ¶0017). 

        It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Song (2019) and Lee with the ability of transmitting a SAR report to a third Song (2014) because despite of complying with the U.S. Bank Secrecy Act, “Compliance with these governmental guidelines and regulations can impose significant monetary and reputational burdens on financial institutions. Additionally, the financial institution itself may develop internal monitoring standards in order for the officers of the institution to safeguard the institution's assets against theft. Monitoring every transaction for the possibility of illicit or illegal activity can be a difficult task. Additionally, there may also be a need to document investigations and/or why certain actions were taken or not taken or document justification for a certain level of scrutiny placed on various customers.” (Lee; ¶0003).

Regarding claim 2: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 1, respectively.
Song (2019) further teaches:
in which the third set of facts are at least based on customer data. (“a consumer's personal information includes the identification information contained in, shown on, or associated with such instruments or identification documents. Exemplary personal information includes a name, address, date of birth, tax identification number, national identification number, personal identification number, type of the identification document or instrument, identification number associated with the identification document or the instrument, country, state, government organization and/or private organization issuing the identification document or the instrument, expiration date of the identification document or the instrument, phone number, fax number, e-mail address, signature, biometrical information, financial account information, utility account information, insurance account information, brokerage account information, and/or financial service provider information.” ¶0059)

Regarding claim 3: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 2, respectively.
Song (2019) further teaches:
in which the customer data is associated with at least one of an individual, an organization, or a combination thereof. (“a “consumer” generally refers to a customer, subject, person, payer, user, or client, etc., seeking to perform a transaction with an individual, merchant, and/or financial institution.” ¶0041)

Regarding claim 4: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 2, respectively.
Song (2019) further teaches:
in which the customer data is associated with at least one of an industry category of a customer, a business type of the customer, a geographical area of the customer, a country of an address of the customer, a nature of a business of the customer, a product type of the business, a services type of the business, a structure of the business, a profession of the customer, a nationality of the customer, a historical record, a type of transaction conducted, a balance of an account, funds inflow, funds outflow, a transactional pattern, a number of transactions, an amount of transactions, a transactional volume, a transactional frequency, a transactional derivative, a location of the transaction, a time of the transaction, a country of the transaction, a sender of a money transfer transaction, a location of the sender, a country of the sender, a nature of the sender, a recipient of a money transfer transaction, a location of the recipient, a country of the recipient, a nature of the recipient, a relationship, a social status, a political exposure, a historical transaction, a number of suspicious activity reports (SARs) filed for money laundering and terrorist financing cases, a category of the first financial institution, a business type of the first financial institution, a geographical area of the first financial institution, a country of a head office of the first financial institution, a nature of a business of the first financial institution, an age of a person, a sex of the person, an income level of the person, an appearance of the person, a judgment about the person, a personal condition of the person, a family condition of the person, a family member of the person, a family member’s condition of the person, a friend of the person, a friend’s condition of the person, a historical record of the person, an industry category of the person, a geographical area of the person, a country of an address of the person, a profession of the person, a job type of an employee, an education level of an employee, an income level of an employee, a length of employment at a current job, a performance review record, an employment history, a duration of each employment in the employment history, a reason for termination of each employment in the employment history, an age of the employee, a sex of the employee, a personal condition of the employee, a family condition of the employee, a family member of the employee, a family member’s condition of the employee, a friend’s condition of the employee, a historical record of the employee, a type of work performed, a number of transactions performed, an amount of transactions performed, a largest amount of transaction, a number of transactions with a particular counter party, an amount of transactions with a particular counter party, a number of changes of a crucial record, a number of changes of a crucial record associated with a particular counter party, a geographical area of an employee’s home, a geographical area of an employee’s office, a country of an address of the employee, a due diligence result of the customer, a length of an account history, a number of name matches with gambling organizations in transactions, or a combination thereof., (“The “identification information” may include, but is not necessarily limited to, names, identification numbers, date of birth, signatures, addresses, passwords, phone numbers, email addresses, personal identification numbers, tax identification numbers, national identification numbers, countries that issue the IDs, states that issue the IDs, ID expiration date, photographs, fingerprints, iris scans, physical descriptions, and other biometric information. The embedded information can be read through optical, acoustic, electronic, magnetic, electromagnetic, and other media.” ¶0042; “consumer's personal information includes the identification information contained in, shown on, or associated with such instruments or identification documents. Exemplary personal information includes a name, address, date of birth, tax identification number, national identification number, personal identification number, type of the identification document or instrument, identification number associated with the identification document or the instrument, country, state, government organization and/or private organization issuing the identification document or the instrument, expiration date of the identification document or the instrument, phone number, fax number, e-mail address, signature, biometrical information, financial account information, utility account information, insurance account information, brokerage account information, and/or financial service provider information.” ¶0059)

Regarding claim 5: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 1, respectively.
Song (2019) further teaches:
in which the third set of facts is at least based on transactional data. (“consumer's personal information includes the identification information contained in, shown on, or associated with such instruments or identification documents. Exemplary personal information includes a name, address, date of birth, tax identification number, national identification number, personal identification number, type of the identification document or instrument, identification number associated with the identification document or the instrument, country, state, government organization and/or private organization issuing the identification document or the instrument, expiration date of the identification document or the instrument, phone number, fax number, e-mail address, signature, biometrical information, financial account information, utility account information, insurance account information, brokerage account information, and/or financial service provider information.” ¶0059)

Regarding claim 6: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 5, respectively.
Song (2019) further teaches:
in which the transaction data is associated with at least one of a person, an organization, or a combination thereof. (“consumer's personal information includes the identification information contained in, shown on, or associated with such instruments or identification documents. Exemplary personal information includes a name, address, date of birth, tax identification number, national identification number, personal identification number, type of the identification document or instrument, identification number associated with the identification document or the instrument, country, state, government organization and/or private organization issuing the identification document or the instrument, expiration date of the identification document or the instrument, phone number, fax number, e-mail address, signature, biometrical information, financial account information, utility account information, insurance account information, brokerage account information, and/or financial service provider information.” ¶0059)

Regarding claim 7: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 5, respectively.
Song (2019) further teaches:
in which the transactional data is associated with at least one of cash, check, wire transfer, ATM (Automated Teller Machine), ACH (Automated Clearing House), virtual currency, virtual security, virtual instrument, credit card, debit card, prepaid card, electronic fund transfer, wires, monetary instruments, letters of credit, notes, securities, commercial papers, commodities, precious metal, account opening, account closure, an account application, deposit, withdrawal, cancellation, balance check, inquiry, credit, debit, or a combination thereof. (“A partial list of exemplary instruments or documents includes a driver's license, birth certificate, alien identification card, passport, official identification document, national identification document, benefits card, voter card, etc. and financial instrument such as a credit card, debit card, prepaid card, stored-value card, gift card, check card, ATM card, check, stock certificate, insurance ID card, brokerage ID card, police ID card, membership ID card, etc.” ¶0061)

Regarding claim 8: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 1, respectively.
Song (2019) remains silent, however Song (2014) does further teach:
in which the third report comprises a Suspicious Activity Report (SAR). (“The Compliance Officer also reviews all historical cases associated with the newly detected case. If the Compliance Officer agrees that the case is a possible identity theft case, the computer system assists the Compliance Officer to file a SAR with the FinCEN. If the Compliance Officer decides not to file a SAR, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected activities.” ¶0194; a responsible person (e.g., a Compliance Officer) investigates detected cases to determine whether true elder abuse cases have occurred. The Compliance Officer also reviews all historical cases associated with the elderly person of the newly detected case. If the Compliance Officer agrees that the case is a possible elder abuse case, the computer system assists the Compliance Officer in reporting the detected case. If the Compliance Officer decides not to report the detected case, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected case. ¶0138)

        It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Song (2019) with the ability of transmitting a SAR report to the Financial Crimes Enforcement Network (FinCEN), as taught by Song (2014) because despite of complying with the U.S. Bank Secrecy Act, “handling a suspicious activity case is very different from handling a fraud case as described above, many traditional approaches and concepts that are applicable for fraud detection and prevention are no longer effective to detect and manage suspicious activities such as money laundering, terrorist financing, elder abuse, online gambling, etc. In one aspect of the present disclosure, a computer system records the opinions of the person that decides not to report a detected suspicious activity case. Under such circumstances, it is important to record a reason to justify why the person made the decision.” (Song (2014); ¶0053).

Regarding claim 9: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 1, respectively.
Song (2019) doesn’t explicitly teaches the following limitation, however Song (2014) does further teach:
in which the second computer system comprises a device interface residing at a financial institution. (“To detect these money laundering cases, in one aspect of the present disclosure, a computer system collects transactional data from the financial institution and conducts data mining based on Anti-Money Laundering and Anti-Terrorist Financing scenarios across all the transactions of all clients for a period of 30 days or longer. A computer system may collect all funds transfer transactional details from different data sources, such as wire, ACH, card payments, mobile payments, etc., inside a financial institution and identifies a common recipient of these funds transfer transactions.” ¶0073)

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Song (2019) with the convenience of a second computer system and a device interface residing at a financial institution, as taught by Song (2014) because, “For example, banks train their tellers in the branches to observe and report anything they see as suspicious to comply with the Bank Secrecy Act. This traditional approach is no longer effective in the modern age because a bank's customers no longer need to appear in a branch of the bank. Customers can conduct electronic transactions remotely (e.g., ATM, Internet, etc.) and there are many financial instruments available to customers (e.g., checks, credit cards, debit cards, etc.). Furthermore, perpetrators are sophisticated and know how to avoid attracting attention from tellers. As a result, depending on tellers to detect suspicious activities for compliance with the Bank Secrecy Act is insufficient. (Song (2014); ¶0011).

Regarding claim 10: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 9, respectively.
Song (2019) further teaches:
in which the financial institution comprises at least one of a bank, credit union, money services business, financial holding company, insurance company, insurance agency, mortgage company, mortgage agency, stockbroker, stock agency, bond broker, bond agency, commodity broker, commodity agency, trading company, trading agency, other financial service provider, other financial agency, stock exchange, commodity exchange, currency exchange, virtual currency company, virtual currency issuer, virtual currency service provider, virtual currency network provider, virtual currency computer provider, virtual currency dealer, virtual currency exchange, virtual securities exchange, bond exchange, other exchange, funds manager, investment company, private equity firm, venture capital firm, virtual currency company, merchant acquirer, payment processor, payment card issuer, payment card program manager, internet merchant, other organization related to financial services, or a combination thereof. (“When a prospective consumer attempts to open an account or conducts a transaction with a financial institution 200 (e.g., a bank) based on the identity of the consumer 100, the financial institution 200 can ask the consumer to provide an identification document (e.g., driver license, passport, etc.).” ¶0188)

Regarding claim 11: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 1, respectively.
Song (2019) further teaches:
in which the third computer system comprises a device interface residing at a government organization. (“In another embodiment of the present disclosure, a consumer provides additional information, e.g., social security number and name, so that the PPAITPN can verify the accuracy of the partial personal information provided by the consumer through third parties such as government agencies, consumer credit report companies, etc.” ¶0069)

Regarding claim 12: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 11, respectively.
Song (2019) remains silent, however Song (2014) does further teach:
in which the government organization comprises a Financial Crimes Enforcement Network (FinCEN). (“The Compliance Officer also reviews all historical cases associated with the newly detected case. If the Compliance Officer agrees that the case is a possible identity theft case, the computer system assists the Compliance Officer to file a SAR with the FinCEN. If the Compliance Officer decides not to file a SAR, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected activities.” ¶0194; a responsible person (e.g., a Compliance Officer) investigates detected cases to determine whether true elder abuse cases have occurred. The Compliance Officer also reviews all historical cases associated with the elderly person of the newly detected case. If the Compliance Officer agrees that the case is a possible elder abuse case, the computer system assists the Compliance Officer in reporting the detected case. If the Compliance Officer decides not to report the detected case, the Compliance Officer enters a reason into the computer system to justify his decision for not reporting the detected case. ¶0138)

Song (2019) with the ability of transmitting a SAR report to the Financial Crimes Enforcement Network (FinCEN), as taught by Song (2014) because despite of complying with the U.S. Bank Secrecy Act, “handling a suspicious activity case is very different from handling a fraud case as described above, many traditional approaches and concepts that are applicable for fraud detection and prevention are no longer effective to detect and manage suspicious activities such as money laundering, terrorist financing, elder abuse, online gambling, etc. In one aspect of the present disclosure, a computer system records the opinions of the person that decides not to report a detected suspicious activity case. Under such circumstances, it is important to record a reason to justify why the person made the decision.” (Song (2014); ¶0053).

Regarding claim 13: 
The combination of Song (2019), Lee and Song (2014), as shown in the rejection above, discloses the limitations of claim 11, respectively.
Either Song (2019) or Song (2014) teach explicitly the following limitation, however, Lee teaches:
in which at least one fact from each of the first set of facts, the second set of facts, and the third set of facts is associated with a same field name in the database. (“Still referring to FIG. 3, associated information is attached to the EIR with the three combined key structures (i.e., source system identifier, source record identifier and scenario identifier) which serve to identify the event associated with the record. The associated information may include, but is not limited to, document links 220, event transaction records 230, event field records 240, event item records 250 and event narrative records 260. In addition to the three combined key structures, document link 220 includes one or more links to additional document concerning the event, such as a screen shot of a web search or the like. Event transaction records 230 include event transaction identifier(s) and contributing transaction information associated with the event. Event fields records 240 include the field names, as well as essential name value pairs of data elements associated with the objects (identified by the object type and object identifier) within the event. Event item records 250 include event item identifier(s), a party identifier 270 or foreign party identifier, (e.g. driver license number, passport number or the like) and an account identifier 280, including account information associated with the event. Narrative records 260 include an object type, object identifier, sequence number and human review intelligence documented in narrative form.” ¶0056; Fig 3 (250)) Examiner note: Under BRI, the association of a similar field name for at least one fact from each (first, second and third) set of facts is being interpreted as the “associated information” which is derived from an event record including “field names, as well as essential name value pairs of data elements associated with the objects” or an individual account (refer to ¶0036). Also, refer to ¶0044 to learn more about objects.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Song (2019) with the ability of generating a third set of linking words which is based on the first and second linking words and the a third report associated with the third subject based on generating the third set of linking words, as taught by Lee because “Compliance with these governmental guidelines and regulations can impose significant monetary and reputational burdens on financial institutions. Additionally, the financial institution itself may develop internal monitoring standards in order for the officers of the institution to safeguard the institution's assets against theft. Monitoring every transaction for the possibility of illicit or illegal activity can be a difficult task. Additionally, there may also be a need to document investigations and/or why certain actions were taken or not taken or document justification for a certain level of scrutiny placed on various customers.” (Lee; ¶0003).
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bosworth-Davies (U.S. Pub No. 20030033228 A1) is pertinent because it “provide a method of enabling a financial institution to identify transactions that may be suspicious. The present invention provides a new approach to the concept of identifying such transactions by which the financial institution can achieve compliance with prevailing best practice requirements governing financial transaction irregularities.
Zimiles (U.S. Pub No. 20090182653 A1) is pertinent because it is “A case management system and method for evaluating a plurality of transactions against a set of rules, determining which rules are satisfied, scoring the transactions as a function of the satisfied rules, and risking ranking the transactions as a function of the transaction scores
Kloostra (U.S. Pub No. 20090125369 A1) 
Zoldi (U.S. Pub No. 20170270534 A1) is pertinent because it “describes an automated system for detecting risky entity behavior using an efficient frequent behavior-sorted list. From these lists, fingerprints and distance measures can be constructed to enable comparison to known risky entities. The lists also facilitate efficient linking of entities to each other, such that risk information propagates through entity associations. These behavior sorted lists, in combination with other profiling techniques, which efficiently summarize information about the entity within a data store, can be used to create threat scores.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/DENNIS W RUHL/Primary Examiner, Art Unit 3687